          Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 COMMONWEALTH OF
 MASSACHUSETTS,

                        Plaintiff,
                                              Case No. 19-10578
         v.
                                              COMPLAINT
 THE LANE CONSTRUCTION
 CORPORATION,

                        Defendant.


                                        INTRODUCTION

1.     The Lane Construction Corporation (“Lane”) owns and formerly operated a construction

sand and gravel mining and asphalt manufacturing facility at 1 Willow Hill Road, Lee,

Massachusetts (the “Facility”). Lane illegally placed gravel (“Industrial Material”) on the banks of

the Housatonic River adjacent to the Facility. The Industrial Material has spilled or eroded down

from the river banks into the Housatonic River.

2.     Lane discharged Industrial Material to the river’s banks and to the river by moving it

around the Facility with heavy equipment and by stockpiling it in piles immediately above the

river’s banks. Pollutants from the Industrial Material travel to the river after being mobilized by

rain or snow-melt.

3.     Sedimentary material that is discharged into waterways destroys habitat, harms aquatic

organisms, and can contribute to flooding. The Housatonic River is a state-listed impaired

waterbody and is habitat for several species that are endangered or of special concern. These
          Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 2 of 21



include mollusks such as the Creeper, the Triangle Floater, and the Boreal Marstonia and fish such

as the Bridle Shriner and the Longnose Sucker. The survival of these aquatic organisms is

threatened by excessive sedimentation. Sediment settles to the bottom of a river where it disrupts

and smothers bottom feeding organisms such as mollusks. Excessive sedimentation harms the

entire food chain by destroying habitat and killing the smaller organisms on which larger ones

depend. Certain chemical pollutants, including toxic pollutants such as heavy metals, pesticides,

and petroleum by-products, bind to sediment and are picked up by rainwater and snow-melt

(jointly, “stormwater”) as it washes across the land during events. Stormwater contaminated with

these pollutants can significantly impact water quality when it is discharged to rivers and other

waterbodies. Sediment can also alter the flow of water in a river and reduce the river’s depth,

contributing to flooding.

4.      Lane’s discharges of pollution to the Housatonic River and its banks are not authorized by

any permit and violate federal and state environmental laws.

5.     The Commonwealth of Massachusetts (the “Commonwealth”) brings this civil suit to

enforce the requirements of the federal Clean Water Act, 33 U.S.C. § 1251, et seq. (the “Clean

Water Act” or “the Act”), the Massachusetts Wetlands Protection Act, G.L. c. 131, § 40, and the

Massachusetts Clean Waters Act, G.L. c. 21, §§ 26-53. The Commonwealth seeks injunctive relief,

civil penalties, and other relief the Court deems appropriate to redress Lane’s illegal discharges of

pollution to Housatonic River and its banks.

                                 JURISDICTION AND VENUE

6.     This Court has subject matter jurisdiction over the parties and the subject matter of this

action pursuant to Section 505(a)(1)(A) of the Act, 33 U.S.C. § 1365(a)(1)(A), and 28 U.S.C.



                                                  2
              Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 3 of 21



§ 1331 (an action arising under the laws of the United States) and 28 U.S.C. § 1367 (supplemental

jurisdiction over related state claims).

7.          On July 24, 2018, plaintiff provided notice of Lane’s violations of the federal Clean Water

Act, and of its intention to file suit against Lane (the “Notice Letter”), to the Administrator of the

United States Environmental Protection Agency (“EPA”); the Administrator of EPA Region 1; the

Commissioner of the Massachusetts Department of Environmental Protection (“MassDEP”); and

to Lane, as required by the Act, 33 U.S.C. § 1365(b)(1)(A).

8.          More than sixty days have passed since notice was served.

9.          This action is not barred by any prior state or federal action to enforce the violations

alleged in this complaint.

10.         The Commonwealth has an interest in protecting for its residents the integrity of

Massachusetts waters, and the related health, safety, economic, recreational, aesthetic and

environmental interest those waters provide. The interests of the Commonwealth have been, are

being, and will continue to be adversely affected by Lane’s failure to comply with environmental

laws, as alleged herein. The relief sought herein will redress the harms to the Commonwealth

caused by Lane’s activities. Continuing commission of the acts and omissions alleged herein will

irreparably harm the Commonwealth, for which harm it has no plain, speedy, or adequate remedy

at law.

11.         Venue is proper in the District Court of Massachusetts pursuant to Section 505(c)(1) of the

Act, 33 U.S.C. § 1365(c)(1), because the source of the violations is located within this judicial

district.

                                                  PARTIES

12.         Plaintiff is the Commonwealth appearing by and through the Attorney General.

                                                       3
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 4 of 21



13.    The Attorney General is the chief law officer of the Commonwealth, with offices at One

Ashburton Place, Boston, Massachusetts. She is authorized to bring this action and to seek the

relief requested herein, under G.L. c. 12, §§ 3 and 11D.

14.    Defendant Lane is a Connecticut corporation that owns and formerly operated a

construction sand and gravel mining and asphalt manufacturing facility in Lee, Massachusetts. The

company is headquartered in Cheshire, Connecticut with additional offices and plants in the United

States. The Lane Construction Corporation operates as a subsidiary of Lane Industries

Incorporated, which is a wholly owned subsidiary of Salini Impregilo U.S. Holdings, Inc.

                                 STATUTORY BACKGROUND

                             Federal Clean Water Act Requirements

15.    The Clean Water Act makes the discharge of pollution into waters of the United States

unlawful unless the discharge is in compliance with certain statutory requirements, including the

requirement that the discharge be permitted by the Federal Environmental Protection Agency

(“EPA”) under the National Pollutant Discharge Elimination System (“NPDES”). See Sections

301(a), 402(a) and 402(p) of the Act. 33 U.S.C. §§ 1311(a), 1342(a), 1342(p).

16.    Polluted stormwater is the leading cause of water quality impairment in Massachusetts.

During every rain or snowmelt event, runoff flows over the land surface, picking up potential

pollutants such as sediment, nutrients, metals and petroleum by-products. Polluted stormwater

runoff can be harmful to plants, animals, and people. Excess sediment clouds the water and makes

it difficult or impossible for aquatic plants to grow. Sediment also destroys aquatic habitats. Excess

nutrients cause algae blooms that reduce dissolved oxygen in the water column, harming fish and

other aquatic organisms. Bacteria and other pathogens can wash into swimming areas and create



                                                  4
            Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 5 of 21



health hazards. Toxic pollutants can poison aquatic life. Land animals and people can become sick

from eating diseased fish or ingesting polluted water.

17.    In order to minimize polluted stormwater discharges from industrial facilities, EPA has

issued a general industrial stormwater permit (“Stormwater Permit”) under the NPDES program.

EPA first issued the Stormwater Permit in 1995 and reissued the permit in 2000, 2008, and 2015.

See 60 Fed. Reg. 50804 (Sept. 29, 1995); 65 Fed. Reg. 64746 (Oct. 30, 2000); 73 Fed. Reg. 56572

(Sept. 29, 2008); 80 Fed. Reg. 34403 (June 4, 2015).

18.    Mineral mining and dressing facilities and asphalt manufacturing facilities are subject to

the requirements of this Stormwater Permit. Stormwater Permit, Appendix D, pgs. D-2 and D-3.

19.    The Stormwater Permit requires these facilities to, among other things:

       a.       prepare a stormwater pollution prevention plan (“SWPPP”) that, among other

                things, describes the facility and identifies all stormwater outfalls, Stormwater

                Permit, pg. 31;

       b.       submit to EPA a “Notice of Intent” to be covered by the Stormwater Permit that

                lists all stormwater outfalls by a unique 3-digit code and corresponding latitude and

                longitude coordinates, Stormwater Permit, Appendix G;

       c.       ensure that pollutant control measures minimize pollutants in stormwater

                discharges, Stormwater Permit, pg. 14;

       d.       locate materials, equipment, and activities to contain potential spills, Stormwater

                Permit, pg. 15;

       e.       minimize erosion by stabilizing exposed soils at the facility and use structural and

                non-structural control measures to minimize the discharge of sediment, Stormwater

                Permit, pg. 17;

                                                   5
     Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 6 of 21



f.       evaluate for and eliminate unauthorized non-stormwater discharges, Stormwater

         Permit, pg. 19;

g.       ensure that stormwater discharges do not cause or have the reasonable potential to

         cause or contribute to a violation of water quality standards, Stormwater Permit, pg.

         20;

h.       implement specific best management practices applicable to mineral mining and

         dressing facilities, Stormwater Permit, pgs. 101-113;

i.       monitor stormwater discharges from all outfalls for compliance with benchmarks

         applicable to mineral mining and dressing facilities and asphalt manufacturing

         facilities, Stormwater Permit, pgs. 39, 61 and 113;

j.       report all monitoring results for all facility outfalls to EPA by specified deadlines,

         Stormwater Permit, pgs. 48-49;

k.       conduct corrective action to expeditiously eliminate excessive stormwater pollution

         and unauthorized non-stormwater discharges, Stormwater Permit, pgs. 27-29;

l.       conduct routine facility inspections at least quarterly (Stormwater Permit, pg. 22)

         and quarterly visual assessments (Stormwater Permit, pg. 24) to, among other

         things, sample and assess the quality of the facility’s stormwater discharges, ensure

         that stormwater control measures required by the permit are functioning correctly

         and are adequate to minimize pollutant discharge, and timely perform corrective

         actions when they are not, Stormwater Permit, pgs. 22-26;

m.       timely prepare and submit to EPA annual reports that include findings from the

         facility inspections and visual assessments and the documentation of corrective

         actions, Stormwater Permit, pgs. 49-50; and

                                            6
             Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 7 of 21



        n.       comply with any additional Massachusetts requirements, including but not limited

                 the requirements of the Massachusetts Clean Waters Act and the Massachusetts

                 Wetlands Protection Act and their implementing regulations. Stormwater Permit,

                 pg. 170.

20.     Section 505(a)(1) and Section 505(f) of the Act provide for citizen enforcement actions

against any “person,” including individuals, corporations, or partnerships, for violations of NPDES

permit requirements and for unpermitted discharges of pollutants. 33 U.S.C. §§ 1365(a)(1) and (f),

§ 1362(5).

21.     The Commonwealth is a “citizen” within the meaning of Section 505 of the Act, because it

is a “person” having an interest which is or may be adversely affected. See Section 505(g); 33

U.S.C. § 1365(g).

22.     Under Section 505 of the Clean Water Act, this Court has authority to enjoin Lane’s

violations of the Stormwater Permit, and to impose penalties of up to $52,414 per day for each of

the company’s prior violations. See 33 U.S.C. §§ 1365(a); 1319(d); 40 C.F.R. §§ 19.1 - 19.4;82

Fed. Reg. 3633 (Jan. 12, 2017).

                                State Environmental Requirements

                                        Wetlands Protection Act

23.     The Wetlands Protection Act, G.L. c. 131, § 40, and its implementing regulations, 310

C.M.R. §§ 10.00 et seq. (“Wetlands Regulations”), establish a comprehensive regulatory scheme to

prevent damage to the Commonwealth’s wetlands resource areas and to compel restoration of

wetland resources that are illegally altered or filled.

24.     The Wetlands Protection Act and the Wetlands Regulations limit activities in various

defined wetlands resource areas, including land under rivers, riverfront areas, and banks that border

                                                    7
          Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 8 of 21



rivers. G.L. c. 131 § 40. Land under rivers, riverfront areas, and river banks serve many important

functions, including improving water quality, reducing flood damage, preventing pollution, and

protecting fisheries and wildlife habitat. 310 C.M.R. §§ 10.54(1); 10.56(1); 10.58(1). The alteration

of land under rivers can harm fish and other aquatic organisms by destroying habitat for the smaller

aquatic plants and animals at the bottom of the food chain and by reducing the circulation of

oxygen in the water column. The alteration of river banks and riverfront areas can harm water

quality by reducing the filtering of sediments, toxic substances (such as heavy metals), and

nutrients (such as phosphorus and nitrogen) from stormwater.

25.     Accordingly, anyone who plans to conduct activities that may compromise those resources

must notify, and obtain authorization from, the local Conservation Commission or MassDEP

before commencing the activities. G.L. c. 131, § 40; 310 C.M.R. §§ 10.02(2)(a); 10.05(4)(a). It is

also a violation to leave in place unauthorized fill, or otherwise fail to restore illegally altered land

to its original condition. G.L. c. 131, § 40; 310 C.M.R. §§ 10.54(4); 10.56(4); 10.58(4).

26.     Under G.L. c. 131, § 40, a court may enjoin violations of the Wetlands Protection Act and

may enter such orders as it deems necessary to remedy the violations, including orders to restore

the altered resource to its original condition.

27.     Pursuant to G.L. c. 131, § 40, any person who violates the Wetlands Protection Act or the

Wetlands Regulations shall be subject to a civil penalty of up to $25,000 for each violation, with

each day such violation occurs or continues constituting a separate violation.

28.     The Attorney General has authority to enforce the Wetlands Protection Act and its

implementing regulations pursuant to state law. See G.L. c. 12, §§ 3 and 11D.




                                                    8
          Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 9 of 21



                                           Clean Waters Act

29.     The Massachusetts Clean Waters Act, G.L. c. 21, §§ 26–53 is intended “to enhance the

quality and value of water resources and to establish a program for prevention, control, and

abatement of water pollution.” G.L. c. 21, § 27.

30.     Pursuant to G.L. c. 21, § 27(12), Mass DEP has adopted rules and regulations to protect the

quality and value of water resources in Massachusetts. These regulations are published at 314

C.M.R. §§ 2.00–18.00.

31.     The Clean Waters Act prohibits certain discharges of pollutants, including but not limited

to industrial materials and industrial runoff, without a state issued discharge permit. M.G.L. c. 21,

§ 43; 314 CMR §§ 3.03(1), 3.02. The Clean Waters Act also prohibits persons from engaging in

activities that may reasonably result, directly or indirectly, in discharge of pollutants into waters of

the Commonwealth without a state issued permit unless exempted by certain provisions not

applicable here. M.G.L. c. 21, § 43(2); 314 C.M.R. § 3.04(1).

32.     G.L. c. 21, § 46 authorizes injunctions for violations of G.L. c. 21.

33.     Pursuant to G.L. c. 21, § 42, any person who violates the Massachusetts Clean Waters Act

or its regulations shall be subject to a civil penalty of up to $50,000 for each violation, with each

day such violation occurs or continues constituting a separate violation.

34.     The Attorney General has authority to enforce the Clean Waters Act and its implementing

regulations pursuant to state law. See G.L. c. 12, §§ 3 and 11D.

                                     STATEMENT OF FACTS

                           Description of the Lane Facility & Activities

35.     Industrial Material, including construction sand and gravel and hot-mix asphalt, is used,

extracted, manufactured and sold at the Facility.

                                                    9
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 10 of 21



36.    The Lane Facility is comprised of hundreds of acres and an approximately 1/3-mile portion

of its western edge borders the Housatonic River (the “Housatonic River” or the “River”). See

Attachment A, an aerial image of the Facility depicting the approximately 1/3-mile portion of the

Facility’s western edge that is immediately above the banks of the Housatonic River.

37.    MassDEP and EPA have included the Housatonic River, including the segment of the

River adjacent to the Lane Facility, on the list of impaired waterbodies pursuant to Section 303(d)

of the Clean Water Act. Section 303(d) requires states to submit to EPA a list of impaired waters

for which additional pollutant reduction regulatory measures are necessary. 33 U.S.C. § 1313(d).

Segment MA21-19, the segment of the river adjacent to Lane, is impaired by, among other things,

PCBs, phosphorus and objectionable algal growth.

38.    Lane’s operations take place mostly outside.

39.    Industrial Material is moved around the Facility with heavy equipment, including in areas

immediately above the banks of the Housatonic River on the Facility’s western edge.

40.    Lane has created piles of Industrial Material that are located at various locations at the

Facility, including in areas immediately above the banks of the Housatonic River on the Facility’s

western edge.

41.    Lane’s Industrial Material is sediment-laden.

                        Lane’s Discharge of Pollutants from the Facility

                    Sediment Discharges to the Banks of the Housatonic River

42.    Lane’s movement of Industrial Material around the Facility in the vicinity of the

Housatonic River has resulted in and continues to result in the discharge of Industrial Material to

the banks of the Housatonic River.



                                                 10
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 11 of 21



43.     Industrial Material from the piles immediately above the banks of the Housatonic River has

spilled over and continues to spill over onto the banks of the River.

44.     Industrial Material from the Facility is present on the banks of the Housatonic River at

various locations, including but not limited to the vicinity of the Industrial Material piles. See

Attachment B, a photograph illustrating the presence of Industrial Material on the banks of the

Housatonic River on the Facility’s western edge.

                            Sediment Discharges to the Housatonic River

45.     Lane’s movement of Industrial Material around the Facility in the vicinity of the

Housatonic River has resulted in and continues to result in the discharge of Industrial Material to

the Housatonic River.

46.     Industrial Material from the piles immediately above the banks of the Housatonic River has

spilled over and continues to spill over from these piles into the River.

                   Sediment Discharges to the Land Under the Housatonic River

47.     Industrial Material from the Facility that has discharged to the River’s banks and the River

has settled to the land under the Housatonic River adjacent to and downstream of the Industrial

Material piles.

48.     Industrial Material from the Facility is present on the land under the Housatonic River

adjacent to and downstream of the Industrial Material piles.

                      Polluted Stormwater Discharges to the Housatonic River

49.     Stormwater that comes into contact with the Facility becomes contaminated with

pollutants.




                                                  11
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 12 of 21



50.    Stormwater runs down the banks of the Housatonic River through cracks or fissures in

berms placed immediately above the banks of the Housatonic River, and forms channels and

gulleys that serve as conduits for polluted stormwater to flow to the Housatonic River.

51.    Stormwater runs from the Industrial Material piles immediately above the banks of the

Housatonic River into the River at various locations on the western side of the Facility.

              Lane’s Inadequate Implementation of EPA’s Stormwater Requirements

52.    On or around October 8, 2015, Lane submitted a Notice of Intent to be covered by the

Stormwater Permit.

53.    Lane’s Notice of Intent to be covered by the Stormwater Permit identified only one outfall

at the Facility, “Outfall 001,” located at GPS coordinates +42.334512; -73.243555. See Attachment

C, an annotated aerial photograph showing the location of Outfall 001.

54.    In addition to Outfall 001, there are other locations at the Facility where Lane discharges

stormwater. These locations include, but are not limited to, areas where there are cracks or fissures

in the berm placed by Lane above the banks of the Housatonic River, and from areas where

Industrial Material piles are situated immediately above the banks of the Housatonic River, such as

the area depicted on Attachment B.

55.    Lane has failed to identify all locations from which polluted stormwater and unauthorized

non-stormwater pollution may be discharged from the Facility, and consequently has failed to

adequately monitor, report on, and control pollutant discharges from these locations.

56.    Specifically, Lane has failed to:

       a. ensure that its pollutant control measures minimize pollutants in its stormwater

           discharges;



                                                 12
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 13 of 21



       b. ensure that pollutant discharges do not cause or contribute to a violation of water

           quality standards, and comply with EPA’s benchmark limits;

       c. report to EPA monitoring results for all of its outfalls;

       d. take corrective action to eliminate non-stormwater discharges of Industrial Material and

           excessive pollutants in stormwater discharges;

       e. appropriately conduct routine and quarterly facility inspections to ensure, among other

           things, that control measures are functioning correctly and are adequate to minimize

           pollutant discharges; and

       f. comply with additional state requirements incorporated by reference into the

           Stormwater Permit, including the Massachusetts Clean Waters Act and the

           Massachusetts Wetlands Protection Act (see Causes of Action III and IV, below).

                Lane’s Failure to Seek Authorization from the Commonwealth for

                                 its Industrial Material Discharges

57.    Lane has never sought or received authorization from MassDEP under the Wetlands

Protection Act to discharge Industrial Material to the banks of the Housatonic River or to land

under the Housatonic River.

58.    Lane has never sought or received authorization from MassDEP under the Clean Waters

Act to discharge Industrial Material from its Industrial Material piles or from heavy equipment into

the Housatonic River.

                                 FIRST CAUSE OF ACTION
          Unpermitted Discharges of Industrial Material into the Housatonic River:
       Violations of Section 301(a) of the Federal Clean Water Act; 33 U.S.C. § 1311(a)

59.    The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

                                                 13
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 14 of 21



60.    Lane’s material piles are “point sources” within the meaning of Section 502(14) of the Act.

33 U.S.C. § 1362(14).

61.    The heavy machinery that Lane uses to move material around the Facility are “point

sources” within the meaning of Section 502(14) of the Act. 33 U.S.C. § 1362(14).

62.    The channels and fissures in the Industrial Material piles and the River’s banks created by

runoff from the Lane Facility are “point sources” within the meaning of Section 502(14) of the

Clean Water Act. 33 U.S.C. § 1362(14).

63.    Industrial Material is a “pollutant” within the meaning of Section 502(6) of the Clean

Water Act, 33 U.S.C. § 1362(6).

64.    Lane is a “person” within the meaning of Section 502(5) of the Clean Water Act, 33 U.S.C.

§ 1362(5).

65.    The Housatonic River is a “navigable water,” within the meaning of Section 502(7) of the

Clean Water Act, 33 U.S.C. § 1362(7).

66.    By discharging Industrial Material to the Housatonic River from the Facility without a

NPDES permit, Lane has violated and continues to violate the Clean Water Act’s prohibition on

discharges from point sources without a NPDES permit. See Sections 301(a), 402(a) and 402(p) of

the Clean Water Act, 33 U.S.C. §§ 1311(a), 1342(a), 1342(p).

67.    These violations establish an ongoing pattern of failure to comply with the Clean Water

Act’s prohibition against unpermitted discharges.

68.    Each of Lane’s violations of the prohibition against unpermitted discharges is a separate

and distinct violation of Section 301(a) of the Act, 33 U.S.C. § 1311(a), for each day on which the

unpermitted discharge occurred and/or continued.



                                                14
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 15 of 21



                              SECOND CAUSE OF ACTION
                    Noncompliance with the Federal Stormwater Permit:
      Violations of Section 301(a) of the Federal Clean Water Act; 33 U.S.C. § 1311(a)

69.    The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

70.    By failing to include the location of all of its stormwater discharges in its Notice of Intent,

Lane has violated section 1.2.1 of the Stormwater Permit. (See also Stormwater Permit, Appendix

G).

71.    By failing to ensure that pollutant control measures minimize pollutants in its stormwater

discharges, Lane has violated Section 2.1 of the Stormwater Permit.

72.    By failing to evaluate for the presence of and eliminate all unauthorized non-stormwater

discharges at the Facility, Lane has violated Section 2.1.2.9 of the Stormwater Permit.

73.    By failing to ensure that its stormwater discharges do not cause or contribute to a violation

of water quality standards, Lane has violated Section 2.2.1 of the Stormwater Permit.

74.    By failing to monitor its stormwater discharges from all of its outfalls for compliance with

EPA’s benchmark limits, Lane has violated Section 6.1.1 of the Stormwater Permit.

75.    By failing to report to EPA monitoring results for all of its outfalls, Lane has violated

Section 7.4 of the Stormwater Permit.

76.    By failing to take corrective action and eliminate non-stormwater discharges and excessive

sedimentation, Lane has violated Section 4.1 of the Stormwater Permit.

77.    By failing to appropriately conduct facility inspections, Lane has violated Sections 3.1 and

3.2 of the Stormwater Permit.




                                                  15
            Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 16 of 21



78.        By failing to comply with additional state requirements, including but not limited to the

Massachusetts Wetlands Protection Act and the Massachusetts Clean Waters Act, Lane has

violated Section 9.1.2.1 of the Stormwater Permit.

79.        These violations establish an ongoing pattern of failure to comply with the Stormwater

Permit’s requirements.

80.        Each of Lane’s violations of the requirements of the Stormwater Permit is a separate and

distinct violation of Section 301(a) of the Act, 33 U.S.C. § 1311(a), for each day on which the

violation occurred and/or continued. See also Section 505 (a)(1) and (f); 33 U.S.C. §§ 1365 (a)(1)

and (f).

                              THIRD CAUSE OF ACTION
  Violations of the Massachusetts Wetlands Protection Act and the Wetlands Regulations:
                           G.L. c. 131, § 40; 310 C.M.R. § 10.00

81.        The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

82.        The Wetlands Protection Act and its implementing regulations provide, with exceptions not

relevant here, that no person shall remove, fill, dredge, or alter areas subject to that Act’s

protection, or cause, suffer, or allow such activity, without first filing a Notice of Intent with the

appropriate local Conservation Commission and obtaining an Order of Conditions from the

Conservation Commission or a Superseding or Final Order of Conditions from the Department

permitting the activity. See G.L. c. 131, § 40; 310 C.M.R. §§ 10.02(2)(a), 10.05(4)(a).

83.        Areas subject to the protection of the Wetlands Protection Act and its regulations include

river banks and land under rivers. See G.L. c. 131, § 40; 310 C.M.R. § 10.02(1).




                                                    16
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 17 of 21



84.     The Wetlands Protection Act defines “person” to “include any individual, group of

individuals, . . . partnership, . . . company, . . . or any other legal entity or its legal representative,

agents or assigns.” G.L. c. 131, § 40.

85.     Pursuant to 310 C.M.R. § 10.04, “fill” means “to deposit any material so as to raise an

elevation, either temporarily or permanently.”

86.     Pursuant to 310 C.M.R. § 10.04, “alter” means “to change the condition of” any area

subject to the protection of the Wetlands Protection Act, including, without limitation, “the

changing of pre-existing drainage characteristics, . . . sedimentation patterns, flow patterns and

flood retention areas,” and “the destruction of vegetation.”

87.     Lane is a “person” within the meaning of G.L. c. 131, § 40, and 310 C.M.R. §§ 10.00 et

seq.

88.     The area beneath the Facility’s western edge and above the mean annual low flow level of

the Housatonic River in the location depicted by a red line on Attachment A is river “bank” as

defined in the 310 C.M.R. § 10.54(2).

89.     The land under the Housatonic River adjacent to and downstream of the Facility is “Land

under Water Bodies and Waterways” as defined in the Wetlands Regulations. 310 C.M.R. §§

10.04, 10.56(2).

90.     By discharging Industrial Materials onto the banks of the Housatonic River, Lane has

altered or filled an area subject to the protection of the Wetlands Protection Act and its regulations.

91.     By discharging Industrial Materials to land under the Housatonic River, Lane has altered or

filled an area subject to the protection of the Wetlands Protection Act and its regulations.

92.     Lane’s alteration or filling of banks of the Housatonic River and land under the Housatonic

River was not authorized by any Order of Conditions or Superseding Order of Conditions.

                                                     17
            Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 18 of 21



93.        By altering or filling banks of the Housatonic River and land under the Housatonic River

without an Order of Conditions from the Lee Conservation Commission or Superseding Order of

Conditions from Mass DEP, Lane has violated the Wetlands Protection Act and the

WetlandRegulations. G.L. c. 131, § 40; 310 C.M.R. §§ 10.02(2)(a),10.05(4)(a).

94.        By allowing the unauthorized fill to remain in place on the River’s banks and land under

the River, Lane violated and continues to violate G.L. c. 131, § 40 and 310 C.M.R. § 10.02(a).

95.        Each of Lane’s violations of the Wetlands Protection Act and its implementing regulations

is a separate and distinct violation for each day on which the violation occurred and/or continued.

                                   FOURTH CAUSE OF ACTION
                          Violations of the Massachusetts Clean Waters Act:
                                 G.L. c. 21, § 43(2); 314 C.M.R. § 3.00

96.        The Commonwealth realleges and incorporates by reference the allegations contained in

the above paragraphs.

97.        The Massachusetts Clean Waters Act and its implementing regulations provide, with

exceptions not relevant here, that no person shall discharge pollutants into waters of the

Commonwealth without a state issued pollutant discharge permit. See G.L. c. 21, § 43(2); 314

C.M.R. § 3.03.

98.        G.L. c. 21, § 26 and the regulations at 314 C.M.R. § 3.02 define “person” to mean, inter

alia, any “public or private corporation or authority, individual, partnership or association, or other

entity.”

99.        The regulations at 314 C.M.R. § 3.02 define “discharge” as “any addition of any pollutant

or combination of pollutants to waters of the Commonwealth from any source ….”

100.       The regulations at 314 C.M.R. § 3.02 define “pollutant” as “any element or property of …

industrial … waste, runoff … or other matter, in whatever form and whether originating at a point

                                                   18
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 19 of 21



source or major non-point source, which is or may be discharged, drained or otherwise introduced

into … waters of the Commonwealth.”

101.    The regulations at 314 C.M.R. § 3.02 define “Waters of the Commonwealth” as “all waters

within the jurisdiction of the Commonwealth including, without limitation, rivers, streams, lakes,

ponds . . . wetlands, coastal waters, and ground waters.”

102.    Lane is a “person” within the meaning of G.L. c. 21, § 26 and 314 C.M.R. § 3.02.

103.    Lane’s Industrial Material is a “pollutant” within the meaning of 314 C.M.R. § 3.02.

104.    The Housatonic River is a “Water[s] of the Commonwealth” within the meaning of 314

.M.R. § 3.02.

105.    By discharging Industrial Materials into the Housatonic River, Lane violated G.L. c. 26,

§ 43(2) and 314 C.M.R. § 3.03(1).

106.    By storing Industrial Materials immediately above the banks of the Housatonic River in

piles from which material is capable of spilling off towards the River, Lane has engaged in an

activity that may reasonably result, directly or indirectly, in the discharge of pollutants to waters of

the Commonwealth without a permit in violation of G.L. c. 21, § 43(2) and 314 C.M.R. § 3.04(1).

107.    Lane is not exempt by 314 C.M.R. § 3.05 for any of these violations.

108.    Each of Lane’s violations of the Clean Waters Act and its implementing regulations is a

separate and distinct violation for each day on which the violation occurred and/or continued.

                                      RELIEF REQUESTED

Wherefore, the Commonwealth respectfully requests that this Court grant the following relief:

1.      Enjoin Lane from storing Industrial Material immediately above the banks of the

Housatonic River;



                                                   19
         Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 20 of 21



2.     Enjoin Lane from discharging Industrial Material into the Housatonic River without the

necessary state and federal permits;

3.     Require Lane to implement the requirements of EPA’s federal Stormwater Permit;

4.     Order Lane to pay civil penalties of up to:

                a. $52,414 per day of violation of the Federal Clean Water Act, pursuant to

                    Sections 309(d) and 505(a) of the Act, 33 U.S.C. §§ 1319(d), 1365(a) and 82

                    Fed. Reg. 3633 (Jan. 12, 2017).

                b. $25,000 for each day of each violation of the Wetlands Protection Act, G.L.

                    c. 131, § 40, to the Commonwealth; and

                c. $50,000 for each day of each violation of the Clean Waters Act, G.L. c. 21,

                    §§ 26-53, to the Commonwealth.

5.     Order Lane to take appropriate actions to restore the quality of protected resource areas and

waterways impaired by its activities;

6.     Award the Commonwealth’s costs (including reasonable investigative, attorney, witness,

and consultant fees) as authorized by the Act, 33 U.S.C. § 1365(d); and

7.     Award any such other and further relief as this Court may deem appropriate.




                                                20
        Case 1:19-cv-10578-MBB Document 1 Filed 03/26/19 Page 21 of 21




Dated: March 26, 2019
                                    Respectfully submitted,


                                    COMMONWEALTH OF MASSACHUSETTS

                                    By its attorneys,

                                    MAURA HEALEY
                                    ATTORNEY GENERAL

                                    Nora J. Chorover /s/

                                    Nora J. Chorover (Bar No. 547352)
                                    Special Assistant Attorney General
                                    Environmental Protection Division
                                    Office of the Attorney General
                                    One Ashburton Place, 18th Floor
                                    Boston, Massachusetts 02108
                                    Tel: (617) 727-2200, ext. 2642
                                    Nora.Chorover@mass.gov




                                      21
